ON PETITION FOR REHEARING AND ON SUGGESTION FOR REHEARING EN BANC
Before CLARK, Chief Judge, and GEE, RUBIN, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, and SMITH, Circuit Judges.*
BY THE COURT:
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral *216argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.